
	
		I
		111th CONGRESS
		2d Session
		H. R. 6487
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Chu (for herself
			 and Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prevent the
		  proceeds or instrumentalities of foreign crime located in the United States
		  from being shielded from foreign forfeiture proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Foreign Criminal Assets for
			 Forfeiture Act of 2010.
		2.Preservation of
			 property subject to forfeiture under foreign lawSection 2467(d)(3)(A) of title 28, United
			 States Code, is amended to read as follows:
			
				(A)Restraining
				orders
					(i)In
				generalTo preserve the availability of property subject to civil
				or criminal forfeiture under foreign law, the Government may apply for, and the
				court may issue, a restraining order at any time before or after the initiation
				of forfeiture proceedings by a foreign nation.
					(ii)Procedures
						(I)In
				generalA restraining order under this subparagraph shall be
				issued in a manner consistent with subparagraphs (A), (C), and (E) of paragraph
				(1) and the procedural due process protections for a restraining order under
				section 983(j) of title 18.
						(II)ApplicationFor
				purposes of applying such section 983(j)—
							(aa)references in
				such section 983(j) to civil forfeiture or the filing of a complaint shall be
				deemed to refer to the applicable foreign criminal or forfeiture proceedings;
				and
							(bb)the
				reference in paragraph (1)(B)(i) of such section 983(j) to the United States
				shall be deemed to refer to the foreign
				nation.
							.
		
